Dear Mr. Thomas:
You have requested an opinion of this office as to the possibility of a conflict of interest in your company, Grace Construction Co., submitting a bid on the construction of the Isle of Capri Gambling Casino/Louisiana Downs Partnership. According to the information provided in your request, you are a member of the Louisiana State Racing Commission.  As your request is understood, you are concerned with a possible conflict of interest because the Louisiana Racing Commission regulates parimutuel horse racing, and Louisiana Downs Partnership is regulated by that commission.
La. R.S. 4:555(A) provides:  "No elected public official defined in R.S. 42:1 shall engage in any business activity with a licensee except as a patron."
R.S. 42:1 defines the terms "public office" and "public officer" as follows:
          As used in this title, the term "public office" means any state, district, parish or municipal office, elective or appointive, or any position as member on a board or commission, elective or appointive, when the office or position is established by the constitution or laws of this state.
          "Public officer" is any person holding a public office in this state.
Members of the Louisiana State Racing Commission are appointed by the governor. R.S. 4:144(A).  Thus, because the Riverboat Gaming and Economic Development and Gaming Control Act only prohibits business relationships between licensees and elected public officials, the Riverboat Act does not prohibit the business relationship you have described.
However, the office of the Attorney General does not render opinions on the Code of Governmental Ethics, La. R.S. 42:1101 et seq.  The Code of Ethics may or may not prohibit such a business relationship, therefore it is suggested that your request for an opinion be directed to the Commission on Ethics for Public Employees. The telephone number of the commission is (504) 765-2308.
If this office can be of further assistance, please do not hesitate to call.
Sincerely
                         RICHARD P. IEYOUB Attorney General
                         BY: E. BARTON CONRADI Assistant Attorney General Director, Gaming Division